Case 5:20-cv-01388-LHK Document 15-8 Filed 06/02/20 Page 1 of 7




             EXHIBIT E-4
           Case
           Case 4:19-mj-70677-MAG
                5:20-cv-01388-LHK Document
                                  Document 15-8
                                           64-4 Filed
                                                Filed 06/02/20
                                                      12/10/19 Page
                                                               Page 21 of
                                                                       of 76




 1   COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
 2
     235 Montgomery Street, Suite 1070
     San Francisco, CA 94104
     Telephone: 415.391.0440
 4   Facsimile: 415.373.3901
     eab(coIernanbaIogh.corn

 6   Aftorneys for Arrestee
     DONALD KOLLMAR
 7
                               UNITED STATES DISTRICT COURT
 8

 9                            NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION

11
                                                CaseNo. 4:19-70677 MAG
12   [N THE MATTER OF THE EXTRADITION
     OF DON KOLLMAR                   DECLARATION OF MARIE LOUISE
13                                    BARBARA EMMA KOLLMAR-STIENEN
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
           Case
           Case 4:19-mj-70677-MAG
                5:20-cv-01388-LHK Document
                                  Document 15-8
                                           64-4 Filed
                                                Filed 06/02/20
                                                      12/10/19 Page
                                                               Page 32 of
                                                                       of 76




 1       DECLARATION OF MARIE LOUISE BARBARA EMMA KOLLMAR-STIENEN
 2
              1, Marie Louise Barbara Emma Koilmar-Stienen, declare under penalty of perjury as
 3
     fo 1 tows:
 4
          1. 1 am a citizen of the Netherlands and make this declaration on behalf of Donald
 5

 6   Kollmar. 1 am over the age of 18 and make this declaration on personal knowledge. 1f called as

 7   a witness before this Court, 1 could testify competently to the facts presented in this declaration.
 8
         2.   1 arn 53 years old, and have heen married to Donald J. Kollrnar (age 68) for almost 25
 9
     years. 1 live in in Zaandam, Netherlands. In August 1984 1 started my law degree studies at the
10
     Vrije Universiteit Amsterdam. After getting my law degree, 1 have worked For the ‘Ministerie

12   van Justitie en Veiligheid’ (Ministry for .Jcistice and Security) since July 1991, fttll-tirne and in

13   different positions. In July 1991 1 started at the ‘Rechtbank Amsterdam’ (Court ofJtistice
14
     Amsterdam) as a clerk For the Criminal Judge on a temporary contract. In December 1991 1
15
     was asked to remain in a permanent position. In the stimmer of 1995, on my own request, 1
16
     changed within the Court ofJustice Amsterdam to the Departrnent of Jtivenile Jtidges. This
17

g    department reviews all civil (divorce and custody) and child protection cases involving children

19   from 0 to 18 years of age. This position also included child criminal latv, which is applicable
20
     between the age of 12 to 1$. In Jtinc 2007, 1 applied for a different position within the Ministry
21
     for Justice and Security. 1 changed to the ‘Raad voor de Kinderbescherming’ Amsterdam
22
     (Council of Child Protection). In this position 1 am a legal adviser to the social workers who
23

24   write the reports for the Jtivenile Judge to advice in child criminal law and civil coiirt cases

25   involving a child or requests on child protection orders.
26
         3. t met Don Kollinar on July 3, 1994, we dated For a couple of months, and were married
27
     on Eebruary 14, 1995. 1 knew from the start it was good. He is a good person. This is the man
28
               Case
               Case 4:19-mj-70677-MAG
                    5:20-cv-01388-LHK Document
                                      Document 15-8
                                               64-4 Filed
                                                    Filed 06/02/20
                                                          12/10/19 Page
                                                                   Page 43 of
                                                                           of 76




 1   1 am going to spend the rest of my life with. And 25 years later, this is still very true for
 2
     iiie. We have no children. Since 2007, we have a dog, Maxwell, an English Springer Spaniel.
 3
     We’ve lived together in Amsterdam, On March 25, 2019 we moved to an apartment in
 4
     Zaandam, a town North of Amsterdam. Don left for the States on April 25, 2019 and we have

 6   since been separated based upon this case.

 7        4.   1 worry about Don’s health. Up cintil his detention and house arrest, my husband was an
 8
     active person. He would walk our dog several times a day, walk to do grocery shopping and visit
 9
     the gym a couple of times a week. His confinernent, which is now going on for 8 months, in
10
     combination with his age, is not good for his health. 1 know my htisband extraordinarily well.

12   1-1e has never yelled. threatened, or tised violence against me in any way. 1 have never seen him

13   berate or otherwise physically or verbally abuse any person on any occasion. Don is one of the
14    .

     kindest, soft-spoken, warm human beings 1 have ever met. He has never done anything
15
     disrespectftil towards me or any person 1 have seen hirn interact with in the 25 years that t have
16
     known him. 1-1e is my socilmate, and 1 miss him very much. He has gciided me to be a hetter
17

18   person and have a positive approach to life. Now is a very difficult time, biit his teachings,

19   mediations, and loving stipport make it so that 1 arn not breaking down completely. During the
20
     25 years that 1 have lived with him, 1 have seen hirn have the saine positive effect on other
21
     people, his friends, and clients.
22
          5. Don never acts in a controlling way. For instance, t have never heard him even suggest
23

24   that fasting is an appropriate practice, much less a required practice. 1-1e has never aftempted to

25   control me in any way, nor has he ever exhibited narcissistic tendencies or grandiose ideas about
26    .

     himself. 1-1e has never claimed to possess any special powers, nor that he has been chosen by
27
     God for any pclrpose. In sharp contrast, he is dear, compassionate and respectful in his
28


                                                       2
          Case
          Case 4:19-mj-70677-MAG
               5:20-cv-01388-LHK Document
                                 Document 15-8
                                          64-4 Filed
                                               Filed 06/02/20
                                                     12/10/19 Page
                                                              Page 54 of
                                                                      of 76




 1   communications. 1-Je listens to what a person is saying and will to work together. Where
2
     possible, and needed, he uses humor to keep people engaged. In the week-long workshops he
 3
     gives, he would go out of his way to attend to everybody’s needs. [Ie would ask all the
4
     participants ifthey had special or preferable food requirements and he would see to it that those

 6   were met. Sornetimes he would go shopping every day ifanything else was needed. His

 7   teachings are based on respecting the feelings of the person. The first and most important
 8
     question is: Ilotv and what are you feeling? Ilow does that make you feel? His teachings foctis
 9
     on to learn to be in contact and feel yocir triie self. Throcigh his methods he helps   you to   be open
10
     to feeling what is happening in your hody and how that can affect you, how you are being or

12   reacting to things in your life. his teachings are not about telling you what you should feel or

13   what to do. In the week-long workshops, everyone attending would be experiencing his or her
14
     own path. Over the years 1 have attended many workshops. 1 have never seen [)on being
15
     controlling toward a person attending or claiming lie had special powers. At home we would
16
     meditate on a regular basis. Although it is not always easy to acknowledge what is going on in
17

18   yourself 1 can trLlly say that his teachings and his support have helped me. It has helped me to

19   better understand iriyself and for instance over the years to be able to process information from
20
     cases 1 encounter in myjob: child ahuse, (domestic) violence and murder.
21
         6.   As a legal adviser, 1 have reviewed the complaining witness’ allegations in this case with
22
     keen interest. The condtict she describes cannot be credible. Neither 1 nor any person 1 know
23

24   have ever seen my husband conduct himself in the controlling, abusive. and narcissistic way the

25   complainant describes her alleged abciser. 1 can say with complete confldence that it is not
26
     possible that my hitsband acted as she described. While there must be some reason or reasons
27
     for this woman to present stich an inflammatory account to the authorities, it is not possible that
28


                                                       3
             Case
             Case 4:19-mj-70677-MAG
                  5:20-cv-01388-LHK Document
                                    Document 15-8
                                             64-4 Filed
                                                  Filed 06/02/20
                                                        12/10/19 Page
                                                                 Page 65 of
                                                                         of 76




 1   her story is accurate based on my deep understanding of my husband. Don Kolimar, and his
 2
     history and his behaviors.

        7.    t love and   miss   my htisband verv much. t am standing by him with all my heart and

     support hirn in this case with these ctnjust allegations. And hope that he can return back home to

 6   me and Maxwell very’ soon.

        1 state the foregoing is true and correct under penalty of perjury of the laws of the
 8
     United States of America.
 9

10
     DATED: Decemberç, 2019


12
                                                                                    EMMA
13                                                    KOLLMAR-STIENEN

14

15

16

17

18

19

20

21

7


23

24

25

26

27

28


                                                        4
Case
Case 4:19-mj-70677-MAG
     5:20-cv-01388-LHK Document
                       Document 15-8
                                64-4 Filed
                                     Filed 06/02/20
                                           12/10/19 Page
                                                    Page 76 of
                                                            of 76
